 
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 2838 
 
AN ACT 
To authorize appropriations for the Coast Guard for fiscal years 2013 through 2014, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Coast Guard and Maritime Transportation Act of 2012. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Title I—Authorization 
Sec. 101. Authorization of appropriations. 
Sec. 102. Authorized levels of military strength and training. 
Title II—Coast Guard 
Sec. 201. Interference with Coast Guard transmissions. 
Sec. 202. Coast Guard authority to operate and maintain Coast Guard assets. 
Sec. 203. Limitation on expenditures. 
Sec. 204. Academy pay, allowances, and emoluments. 
Sec. 205. Policy on sexual harassment and sexual violence. 
Sec. 206. Appointments of permanent commissioned officers. 
Sec. 207. Selection boards; oath of members. 
Sec. 208. Special selection boards; correction of errors. 
Sec. 209. Prohibition of certain involuntary administrative separations. 
Sec. 210. Major acquisitions. 
Sec. 211. Advance procurement funding. 
Sec. 212. Minor construction. 
Sec. 213. Capital investment plan and annual list of projects to Congress. 
Sec. 214. Aircraft accident investigations. 
Sec. 215. Coast Guard Auxiliary enrollment eligibility. 
Sec. 216. Repeals. 
Sec. 217. Technical corrections to title 14. 
Sec. 218. Acquisition workforce expedited hiring authority. 
Sec. 219. Renewal of temporary early retirement authority. 
Sec. 220. Response Boat-Medium procurement. 
Sec. 221. National Security Cutters. 
Sec. 222. Coast Guard polar icebreakers. 
Title III—Shipping and Navigation 
Sec. 301. Identification of actions to enable qualified United States flag capacity to meet national defense requirements. 
Sec. 302. Limitation of liability for non-Federal vessel traffic service operators. 
Sec. 303. Survival craft. 
Sec. 304. Classification societies. 
Sec. 305. Dockside examinations. 
Sec. 306. Authority to extend the duration of medical certificates. 
Sec. 307. Clarification of restrictions on American Fisheries Act vessels. 
Sec. 308. Investigations by Secretary. 
Sec. 309. Penalties. 
Sec. 310. United States Committee on the Marine Transportation System. 
Sec. 311. Technical correction to title 46. 
Sec. 312. Deepwater ports. 
Title IV—Maritime Administration Authorization 
Sec. 401. Short title. 
Sec. 402. Authorization of appropriations for national security aspects of the merchant marine for fiscal year 2013. 
Sec. 403. Maritime environmental and technical assistance. 
Sec. 404. Property for instructional purposes. 
Sec. 405. Short sea transportation. 
Sec. 406. Limitation of National Defense Reserve Fleet vessels to those over 1,500 gross tons. 
Sec. 407. Transfer of vessels to the National Defense Reserve Fleet. 
Sec. 408. Clarification of heading. 
Sec. 409. Mission of the Maritime Administration. 
Sec. 410. Amendments relating to the National Defense Reserve Fleet. 
Sec. 411. Requirement for barge design. 
Sec. 412. Container-on-barge transportation. 
Sec. 413. Department of Defense national strategic ports study and Comptroller General studies and reports on strategic ports. 
Sec. 414. Maritime workforce study. 
Sec. 415. Maritime Administration vessel recycling contract award practices. 
Title V—Piracy 
Sec. 501. Short title. 
Sec. 502. Training for use of force against piracy. 
Sec. 503. Security of Government-impelled cargo. 
Sec. 504. Actions taken to protect foreign-flagged vessels from piracy. 
Title VI—Marine debris 
Sec. 601. Short title. 
Sec. 602. Short title amendment; references. 
Sec. 603. Purpose. 
Sec. 604. NOAA Marine Debris Program. 
Sec. 605. Repeal of obsolete provisions. 
Sec. 606. Coordination. 
Sec. 607. Confidentiality of submitted information. 
Sec. 608. Definitions. 
Sec. 609. Severe marine debris event determination. 
Title VII—Miscellaneous 
Sec. 701. Distant water tuna fleet. 
Sec. 702. Technical corrections. 
Sec. 703. Extension of moratorium. 
Sec. 704. Notice of arrival. 
Sec. 705. Waivers. 
Sec. 706. National Response Center notification requirements. 
Sec. 707. Vessel determinations. 
Sec. 708. Mille Lacs Lake, Minnesota. 
Sec. 709. Transportation Worker Identification Credential process reform. 
Sec. 710. Investment amount. 
Sec. 711. Integrated cross-border maritime law enforcement operations between the United States and Canada. 
Sec. 712. Bridge permits. 
Sec. 713. Tonnage of Aqueos Acadian. 
Sec. 714. Navigability determination. 
Sec. 715. Coast Guard housing. 
Sec. 716. Assessment of needs for additional Coast Guard presence in high-latitude regions. 
Sec. 717. Potential Place of Refuge. 
Sec. 718. Merchant mariner medical evaluation program. 
Sec. 719. Determinations. 
Sec. 720. Impediments to the United States-flag registry. 
Sec. 721. Arctic deepwater seaport. 
Sec. 722. Risk assessment of transporting Canadian oil sands. 
IAuthorization 
101.Authorization of appropriationsFunds are authorized to be appropriated for each of fiscal years 2013 and 2014 for necessary expenses of the Coast Guard as follows: 
(1)For the operation and maintenance of the Coast Guard— 
(A)$6,882,645,000 for fiscal year 2013; and 
(B)$6,981,036,000 for fiscal year 2014;of which $24,500,000 is authorized each fiscal year to be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)). 
(2)For the acquisition, construction, rebuilding, and improvement of aids to navigation, shore and offshore facilities, vessels, and aircraft, including equipment related thereto— 
(A)$1,545,312,000 for fiscal year 2013; and 
(B)$1,546,448,000 for fiscal year 2014;to remain available until expended and of which $20,000,000 is authorized each fiscal year to be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)). 
(3)For the Coast Guard Reserve program, including personnel and training costs, equipment, and services— 
(A)$138,111,000 for fiscal year 2013; and 
(B)$140,016,000 for fiscal year 2014. 
(4)For environmental compliance and restoration of Coast Guard vessels, aircraft, and facilities (other than parts and equipment associated with operation and maintenance)— 
(A)$16,699,000 for fiscal year 2013; and 
(B)$16,701,000 for fiscal year 2014;to remain available until expended. 
(5)To the Commandant of the Coast Guard for research, development, test, and evaluation of technologies, materials, and human factors directly related to improving the performance of the Coast Guard’s mission with respect to search and rescue, aids to navigation, marine safety, marine environmental protection, enforcement of laws and treaties, ice operations, oceanographic research, and defense readiness— 
(A)$19,848,000 for fiscal year 2013; and 
(B)$19,890,000 for fiscal year 2014. 
(6)For alteration or removal of bridges over navigable waters of the United States constituting obstructions to navigation, and for personnel and administrative costs associated with the Alteration of Bridges Program— 
(A)$16,000,000 for fiscal year 2013; and 
(B)$16,000,000 for fiscal year 2014. 
102.Authorized levels of military strength and training 
(a)Active duty strengthThe Coast Guard is authorized an end-of-year strength for active duty personnel of 47,000 for each of fiscal years 2013 and 2014. 
(b)Military training student loadsThe Coast Guard is authorized average military training student loads for each of fiscal years 2013 and 2014 as follows: 
(1)For recruit and special training, 2,500 student years. 
(2)For flight training, 165 student years. 
(3)For professional training in military and civilian institutions, 350 student years. 
(4)For officer acquisition, 1,200 student years. 
IICoast Guard 
201.Interference with Coast Guard transmissionsSection 88 of title 14, United States Code, is amended by adding at the end the following: 
 
(e)An individual who knowingly and willfully operates a device with the intention of interfering with the broadcast or reception of a radio, microwave, or other signal (including a signal from a global positioning system) transmitted, retransmitted, or augmented by the Coast Guard for the purpose of maritime safety is— 
(1)guilty of a class E felony; and 
(2)subject to a civil penalty of not more than $1,000 per day for each violation.. 
202.Coast Guard authority to operate and maintain Coast Guard assetsSection 93 of title 14, United States Code, is amended by adding at the end the following: 
 
(e)Operation and maintenance of Coast Guard assets and facilitiesAll authority, including programmatic budget authority, for the operation and maintenance of Coast Guard vessels, aircraft, systems, aids to navigation, infrastructure, and other assets or facilities shall be allocated to and vested in the Coast Guard and the department in which the Coast Guard is operating.. 
203.Limitation on expendituresSection 149(d) of title 14, United States Code, is amended by adding at the end the following: 
 
(3)The amount of funds used under this subsection may not exceed $100,000 in any fiscal year.. 
204.Academy pay, allowances, and emoluments Section 195 of title 14, United States Code, is amended— 
(1)by striking person each place it appears and inserting foreign national; and 
(2)by striking pay and allowances each place it appears and inserting pay, allowances, and emoluments. 
205.Policy on sexual harassment and sexual violence 
(a)EstablishmentChapter 9 of title 14, United States Code, is amended by adding at the end the following: 
 
200.Policy on sexual harassment and sexual violence 
(a)Required policyThe Commandant of the Coast Guard shall direct the Superintendent of the Coast Guard Academy to prescribe a policy on sexual harassment and sexual violence applicable to the cadets and other personnel of the Academy.  
(b)Matters To be specified in policyThe policy on sexual harassment and sexual violence under this section shall include specification of the following:  
(1)Programs to promote awareness of the incidence of rape, acquaintance rape, and other sexual offenses of a criminal nature that involve cadets or other Academy personnel.  
(2)Information about how the Coast Guard and the Academy will protect the confidentiality of victims of sexual harassment or sexual violence, including how any records, statistics, or reports intended for public release will be formatted such that the confidentiality of victims is not jeopardized. 
(3)Procedures that cadets and other Academy personnel should follow in the case of an occurrence of sexual harassment or sexual violence, including— 
(A)if the victim chooses to report an occurrence of sexual harassment or sexual violence, a specification of the person or persons to whom the alleged offense should be reported and options for confidential reporting, including written information to be given to victims that explains how the Coast Guard and the Academy will protect the confidentiality of victims;  
(B)a specification of any other person whom the victim should contact; and  
(C)procedures on the preservation of evidence potentially necessary for proof of criminal sexual assault.  
(4)Procedures for disciplinary action in cases of criminal sexual assault involving a cadet or other Academy personnel.  
(5)Sanctions authorized to be imposed in a substantiated case of sexual harassment or sexual violence involving a cadet or other Academy personnel, including with respect to rape, acquaintance rape, or other criminal sexual offense, whether forcible or nonforcible. 
(6)Required training on the policy for all cadets and other Academy personnel who process allegations of sexual harassment or sexual violence involving a cadet or other Academy personnel.  
(c)Assessment 
(1)In generalThe Commandant shall direct the Superintendent to conduct at the Academy during each Academy program year an assessment to determine the effectiveness of the policies of the Academy with respect to sexual harassment and sexual violence involving cadets or other Academy personnel. 
(2)Biennial surveyFor the assessment at the Academy under paragraph (1) with respect to an Academy program year that begins in an odd-numbered calendar year, the Superintendent shall conduct a survey of cadets and other Academy personnel— 
(A)to measure— 
(i)the incidence, during that program year, of sexual harassment and sexual violence events, on or off the Academy reservation, that have been reported to an official of the Academy; and  
(ii)the incidence, during that program year, of sexual harassment and sexual violence events, on or off the Academy reservation, that have not been reported to an official of the Academy; and 
(B)to assess the perceptions of the cadets and other Academy personnel with respect to— 
(i)the Academy’s policies, training, and procedures on sexual harassment and sexual violence involving cadets or other Academy personnel;  
(ii)the enforcement of such policies;  
(iii)the incidence of sexual harassment and sexual violence involving cadets or other Academy personnel; and  
(iv)any other issues relating to sexual harassment and sexual violence involving cadets or other Academy personnel. 
(d)Report 
(1)In generalThe Commandant shall direct the Superintendent to submit to the Commandant a report on sexual harassment and sexual violence involving cadets or other Academy personnel for each Academy program year. 
(2)Report specificationsEach report under paragraph (1) shall include, for the Academy program year covered by the report, the following: 
(A)The number of sexual assaults, rapes, and other sexual offenses involving cadets or other Academy personnel that have been reported to Academy officials during the Academy program year and, of those reported cases, the number that have been substantiated. 
(B)A plan for the actions that are to be taken in the following Academy program year regarding prevention of and response to sexual harassment and sexual violence involving cadets or other Academy personnel. 
(3)Biennial surveyEach report under paragraph (1) for an Academy program year that begins in an odd-numbered calendar year shall include the results of the survey conducted in that Academy program year under subsection (c)(2). 
(4)Transmission of reportThe Commandant shall transmit each report received by the Commandant under this subsection, together with the Commandant's comments on the report, to— 
(A)the Committee on Commerce, Science, and Transportation of the Senate; and 
(B)the Committee on Transportation and Infrastructure of the House of Representatives. 
(5)Focus groups 
(A)In generalFor each Academy program year with respect to which the Superintendent is not required to conduct a survey at the Academy under subsection (c)(2), the Commandant shall require focus groups to be conducted at the Academy for the purposes of ascertaining information relating to sexual assault and sexual harassment issues at the Academy.  
(B)Inclusion in reportsInformation derived from a focus group under subparagraph (A) shall be included in the next transmitted Commandant's report under this subsection. 
(e)Victim confidentialityTo the extent that information collected under the authority of this section is reported or otherwise made available to the public, such information shall be provided in a form that is consistent with applicable privacy protections under Federal law and does not jeopardize the confidentiality of victims.. 
(b)Clerical amendmentThe analysis for chapter 9 of title 14, United States Code, is amended by inserting after the item relating to section 199 the following: 
 
 
200. Policy on sexual harassment and sexual violence.. 
206.Appointments of permanent commissioned officersSection 211 of title 14, United States Code, is amended by adding at the end the following: 
 
(d)For the purposes of this section, the term original, with respect to the appointment of a member of the Coast Guard, refers to that member’s most recent appointment in the Coast Guard that is neither a promotion nor a demotion.. 
207.Selection boards; oath of membersSection 254 of title 14, United States Code, is amended to read as follows: 
 
254.Selection boards; oath of membersEach member of a selection board shall swear— 
(1)that the member will, without prejudice or partiality, and having in view both the special fitness of officers and the efficiency of the Coast Guard, perform the duties imposed upon the member; and 
(2)an oath in accordance with section 635.. 
208.Special selection boards; correction of errors 
(a)In generalChapter 11 of title 14, United States Code, is amended by inserting after section 262 the following: 
 
263.Special selection boards; correction of errors 
(a)Officers not considered due to administrative error 
(1)In generalIf the Secretary determines that as the result of an administrative error— 
(A)an officer or former officer was not considered for selection for promotion by a selection board convened under section 251; or 
(B)the name of an officer or former officer was not placed on an all-fully-qualified-officers list;the Secretary shall convene a special selection board to determine whether such officer or former officer should be recommended for promotion and such officer or former officer shall not be considered to have failed of selection for promotion prior to the consideration of the special selection board. 
(2)Effect of failure to recommend for promotionIf a special selection board convened under paragraph (1) does not recommend for promotion an officer or former officer, whose grade is below the grade of captain and whose name was referred to that board for consideration, the officer or former officer shall be considered to have failed of selection for promotion. 
(b)Officers considered But not selected; material error 
(1)In generalIn the case of an officer or former officer who was eligible for promotion, was considered for selection for promotion by a selection board convened under section 251, and was not selected for promotion by that board, the Secretary may convene a special selection board to determine whether the officer or former officer should be recommended for promotion, if the Secretary determines that— 
(A)an action of the selection board that considered the officer or former officer— 
(i)was contrary to law in a matter material to the decision of the board; or 
(ii)involved material error of fact or material administrative error; or 
(B)the selection board that considered the officer or former officer did not have before it for consideration material information. 
(2)Effect of failure to recommend for promotionIf a special selection board convened under paragraph (1) does not recommend for promotion an officer or former officer, whose grade is that of commander or below and whose name was referred to that board for consideration, the officer or former officer shall be considered— 
(A)to have failed of selection for promotion with respect to the board that considered the officer or former officer prior to the consideration of the special selection board; and 
(B)to incur no additional failure of selection for promotion as a result of the action of the special selection board. 
(c)Requirements for special selection boardsEach special selection board convened under this section shall— 
(1)be composed in accordance with section 252 and the members of the board shall be required to swear the oaths described in section 254; 
(2)consider the record of an applicable officer or former officer as that record, if corrected, would have appeared to the selection board that should have considered or did consider the officer or former officer prior to the consideration of the special selection board and that record shall be compared with a sampling of the records of— 
(A)those officers of the same grade who were recommended for promotion by such prior selection board; and 
(B)those officers of the same grade who were not recommended for promotion by such prior selection board; and 
(3)submit to the Secretary a written report in a manner consistent with sections 260 and 261. 
(d)Appointment of officers recommended for promotion 
(1)In generalAn officer or former officer whose name is placed on a promotion list as a result of the recommendation of a special selection board convened under this section shall be appointed, as soon as practicable, to the next higher grade in accordance with the law and policies that would have been applicable to the officer or former officer had the officer or former officer been recommended for promotion by the selection board that should have considered or did consider the officer or former officer prior to the consideration of the special selection board. 
(2)EffectAn officer or former officer who is promoted to the next higher grade as a result of the recommendation of a special selection board convened under this section shall have, upon such promotion, the same date of rank, the same effective date for the pay and allowances of that grade, and the same position on the active duty promotion list as the officer or former officer would have had if the officer or former officer had been recommended for promotion to that grade by the selection board that should have considered or did consider the officer or former officer prior to the consideration of the special selection board. 
(3)Record correctionIf the report of a special selection board convened under this section, as approved by the President, recommends for promotion to the next higher grade an officer not eligible for promotion or a former officer whose name was referred to the board for consideration, the Secretary may act under section 1552 of title 10 to correct the military record of the officer or former officer to correct an error or remove an injustice resulting from the officer or former officer not being selected for promotion by the selection board that should have considered or did consider the officer or former officer prior to the consideration of the special selection board. 
(e)Application process and time limitsThe Secretary shall issue regulations regarding the process by which an officer or former officer may apply to have a matter considered by a special selection board convened under this section, including time limits related to such applications. 
(f)Limitation of other jurisdictionNo official or court of the United States shall have authority or jurisdiction over any claim based in any way on the failure of an officer or former officer to be selected for promotion by a selection board convened under section 251, until— 
(1)the claim has been referred to a special selection board convened under this section and acted upon by that board; or 
(2)the claim has been rejected by the Secretary without consideration by a special selection board convened under this section. 
(g)Judicial review 
(1)In generalA court of the United States may review— 
(A)a decision of the Secretary not to convene a special selection board under this section to determine if the court finds that the decision of the Secretary was arbitrary or capricious, not based on substantial evidence, or otherwise contrary to law; and 
(B)an action of a special selection board under this section to determine if the court finds that the action of the special selection board was contrary to law or involved material error of fact or material administrative error. 
(2)Remand and reconsiderationIf, with respect to a review under paragraph (1), a court makes a finding described in subparagraph (A) or (B) of that paragraph, the court shall remand the case to the Secretary and the Secretary shall provide the applicable officer or former officer consideration by a new special selection board convened under this section. 
(h)Designation of boardsThe Secretary may designate a selection board convened under section 251 as a special selection board convened under this section. A selection board so designated may function in the capacity of a selection board convened under section 251 and a special selection board convened under this section.. 
(b)Selection boards; submission of reportsSection 261(d) of title 14, United States Code, is amended by striking “selection board” and inserting “selection board, including a special selection board convened under section 263,”. 
(c)Failure of selection for promotionSection 262 of title 14, United States Code, is amended to read as follows: 
 
262.Failure of selection for promotionAn officer, other than an officer serving in the grade of captain, who is, or is senior to, the junior officer in the promotion zone established for his grade under section 256 of this title, fails of selection if he is not selected for promotion by the selection board which considered him, or if having been recommended for promotion by the board, his name is thereafter removed from the report of the board by the President.. 
(d)Clerical amendmentThe analysis for chapter 11 of title 14, United States Code, is amended by inserting after the item relating to section 262 the following: 
 
 
263. Special selection boards; correction of errors.. 
(e)Applicability; Rule of construction 
(1)ApplicabilityThe amendments made by this section shall take effect on the date of enactment of this Act and the Secretary may convene a special selection board on or after that date under section 263 of title 14, United States Code, with respect to any error or other action for which such a board may be convened if that error or other action occurred on or after the date that is 1 year before the date of enactment of this Act. 
(2)Rule of constructionSections 271, 272, and 273 of title 14, United States Code, apply to the activities of— 
(A)a selection board convened under section 251 of such title; and 
(B)a special selection board convened under section 263 of such title. 
209.Prohibition of certain involuntary administrative separations 
(a)In generalChapter 11 of title 14, United States Code, as amended by this Act, is further amended by inserting after section 426 the following: 
 
427.Prohibition of certain involuntary administrative separations 
(a)In generalExcept as provided in subsection (b), the Secretary may not authorize the involuntary administrative separation of a covered individual based on a determination that the covered individual is unsuitable for deployment or other assignment due to a medical condition of the covered individual considered by a Physical Evaluation Board during an evaluation of the covered individual that resulted in the covered individual being determined to be fit for duty. 
(b)Reevaluation 
(1)In generalThe Secretary may require a Physical Evaluation Board to reevaluate any covered individual if the Secretary determines there is reason to believe that a medical condition of the covered individual considered by a Physical Evaluation Board during an evaluation of the covered individual renders the covered individual unsuitable for continued duty. 
(2)Retirements and separationsA covered individual who is determined, based on a reevaluation under paragraph (1), to be unfit to perform the duties of the covered individual’s office, grade, rank, or rating may be retired or separated for physical disability under this chapter. 
(c)Covered individual definedIn this section, the term covered individual means any member of the Coast Guard who has been determined by a Physical Evaluation Board, pursuant to a physical evaluation by that board, to be fit for duty.. 
(b)Clerical amendmentThe analysis for chapter 11 of title 14, United States Code, as amended by this Act, is further amended by inserting after the item relating to section 426 the following: 
 
 
427. Prohibition of certain involuntary administrative separations.. 
210.Major acquisitions 
(a)In generalSubchapter I of chapter 15 of title 14, United States Code, is amended by adding at the end the following: 
 
569a.Major acquisitions 
(a)In generalIn conjunction with the transmittal by the President to Congress of the budget of the United States for fiscal year 2014 and biennially thereafter, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the status of all major acquisition programs. 
(b)Information To be includedEach report under subsection (a) shall include for each major acquisition program— 
(1)a statement of the Coast Guard’s mission needs and performance goals relating to such program, including a justification for any change to those needs and goals subsequent to a report previously submitted under this section; 
(2)a justification explaining how the projected number and capabilities of assets acquired under such program meet applicable mission needs and performance goals; 
(3)an identification of any and all mission hour gaps, accompanied by an explanation of how and when the Coast Guard will close those gaps; 
(4)an identification of any changes with respect to such program, including— 
(A)any changes to the timeline for the acquisition of each new asset and the phaseout of legacy assets; and 
(B)any changes to— 
(i)the costs of new assets or legacy assets for that fiscal year or future fiscal years; or 
(ii)the total acquisition cost; 
(5)a justification explaining how any change to such program fulfills the mission needs and performance goals of the Coast Guard; 
(6)a description of how the Coast Guard is planning for the integration of each new asset acquired under such program into the Coast Guard, including needs related to shore-based infrastructure and human resources; 
(7)an identification of how funds in the applicable fiscal year’s budget request will be allocated, including information on the purchase of specific assets; 
(8)a projection of the remaining operational lifespan and life-cycle cost of each legacy asset that also identifies any anticipated resource gaps; 
(9)a detailed explanation of how the costs of legacy assets are being accounted for within such program; and 
(10)an annual performance comparison of new assets to legacy assets. 
(c)Adequacy of acquisition workforceEach report under subsection (a) shall— 
(1)include information on the scope of the acquisition activities to be performed in the next fiscal year and on the adequacy of the current acquisition workforce to meet that anticipated workload; 
(2)specify the number of officers, members, and employees of the Coast Guard currently and planned to be assigned to each position designated under section 562(c) of this subchapter; and 
(3)identify positions that are or will be understaffed and actions that will be taken to correct such understaffing. 
(d)Cutters not maintained in classEach report under subsection (a) shall identify which, if any, Coast Guard cutters that have been issued a certificate of classification by the American Bureau of Shipping have not been maintained in class, with an explanation detailing the reasons why the cutters have not been maintained in class. 
(e)Major acquisition program definedIn this section, the term major acquisition program means an ongoing acquisition undertaken by the Coast Guard with a life-cycle cost estimate greater than or equal to $300,000,000..  
(b)Clerical amendmentThe analysis for chapter 15 of title 14, United States Code, is amended by inserting after the item relating to section 569 the following: 
 
 
569a. Major acquisitions.. 
(c)Repeals 
(1)Section 408(a) of the Coast Guard and Maritime Transportation Act of 2006 (14 U.S.C. 663 note) is repealed. 
(2)Title 14, United States Code, is amended— 
(A)in section 562, by repealing subsection (e); and 
(B)in section 573(c)(3), by repealing subparagraph (B). 
211.Advance procurement funding 
(a)In generalSubchapter II of chapter 15 of title 14, United States Code, is amended by adding at the end the following: 
 
577.Advance procurement funding 
(a)In GeneralWith respect to any Coast Guard vessel for which amounts are appropriated and any amounts otherwise made available for vessels for the Coast Guard in any fiscal year, the Commandant of the Coast Guard may enter into a contract or place an order, in advance of a contract or order for construction of a vessel, for— 
(1)materials, parts, components, and labor for the vessel; 
(2)the advance construction of parts or components for the vessel; 
(3)protection and storage of materials, parts, or components for the vessel; and 
(4)production planning, design, and other related support services that reduce the overall procurement lead time of the vessel. 
(b)Use of materials, parts, and components manufactured in the United StatesIn entering into contracts and placing orders under subsection (a), the Commandant may give priority to persons that manufacture materials, parts, and components in the United States.. 
(b)Clerical amendmentThe analysis for chapter 15 of title 14, United States Code, as amended by this Act, is further amended by inserting after the item relating to section 576 the following: 
 
 
577. Advance procurement funding.. 
212.Minor construction 
(a)In generalSection 656 of title 14, United States Code, is amended by adding at the end the following: 
 
(d)Minor construction and improvement 
(1)In generalSubject to the reporting requirements set forth in paragraph (2), each fiscal year the Secretary may expend from amounts made available for the operating expenses of the Coast Guard not more than $1,500,000 for minor construction and improvement projects at any location. 
(2)Reporting requirementsNot later than 90 days after the end of each fiscal year, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on each project undertaken during the course of the preceding fiscal year for which the amount expended under paragraph (1) exceeded $500,000.. 
(b)Clerical amendments 
(1)HeadingSection 656 of title 14, United States Code, as amended by this Act, is further amended by striking the section designation and heading and inserting the following: 
 
656.Use of certain appropriated funds. 
(2)AnalysisThe analysis for chapter 17 of title 14, United States Code, is amended by striking the item relating to section 656 and inserting the following: 
 
 
656. Use of certain appropriated funds.. 
213.Capital investment plan and annual list of projects to Congress 
(a)Capital investment planSection 663 of title 14, United States Code, is amended to read as follows: 
 
663.Capital investment plan 
(a)In generalOn the date on which the President submits to Congress a budget pursuant to section 1105 of title 31, the Commandant of the Coast Guard shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate— 
(1)a capital investment plan for the Coast Guard that identifies for each capital asset for which appropriations are proposed in that budget— 
(A)the proposed appropriations included in the budget; 
(B)the total estimated cost of completion; 
(C)projected funding levels for each fiscal year for the next 5 fiscal years or until project completion, whichever is earlier; 
(D)an estimated completion date at the projected funding levels; and 
(E)an acquisition program baseline, as applicable; and 
(2)a list of each unfunded priority for the Coast Guard. 
(b)Unfunded priority definedIn this section, the term unfunded priority means a program or mission requirement that— 
(1)has not been selected for funding in the applicable proposed budget; 
(2)is necessary to fulfill a requirement associated with an operational need; and 
(3)the Commandant would have recommended for inclusion in the applicable proposed budget had additional resources been available or had the requirement emerged before the budget was submitted.. 
(b)Annual list of projects to CongressSection 693 of title 14, United States Code, is amended to read as follows: 
 
693.Annual list of projects to CongressThe Commandant of the Coast Guard shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a prioritized list of projects eligible for environmental compliance and restoration funding for each fiscal year concurrent with the President’s budget submission for that fiscal year.. 
(c)Clerical and conforming amendments 
(1)Analysis for chapter 17The analysis for chapter 17 of title 14, United States Code, as amended by this Act, is further amended by striking the item relating to section 663 and inserting the following: 
 
 
663. Capital investment plan.. 
(2)Analysis for chapter 19The analysis for chapter 19 of title 14, United States Code, is amended by striking the item relating to section 693 and inserting the following: 
 
 
693. Annual list of projects to Congress.. 
(3)Coast Guard Authorization Act of 2010Section 918 of the Coast Guard Authorization Act of 2010 (14 U.S.C. 663 note), and the item relating to that section in the table of contents in section 1(b) of that Act, are repealed. 
214.Aircraft accident investigations 
(a)In generalChapter 17 of title 14, United States Code, is amended by adding at the end the following: 
 
678.Aircraft accident investigations 
(a)In generalWhenever the Commandant of the Coast Guard conducts an accident investigation of an accident involving an aircraft under the jurisdiction of the Commandant, the records and report of the investigation shall be treated in accordance with this section. 
(b)Public disclosure of certain accident investigation information 
(1)In generalSubject to paragraph (2), the Commandant, upon request, shall publicly disclose unclassified tapes, scientific reports, and other factual information pertinent to an aircraft accident investigation. 
(2)ConditionsThe Commandant shall only disclose information requested pursuant to paragraph (1) if the Commandant determines— 
(A)that such tapes, reports, or other information would be included within and releasable with the final accident investigation report; and 
(B)that release of such tapes, reports, or other information— 
(i)would not undermine the ability of accident or safety investigators to continue to conduct the investigation; and 
(ii)would not compromise national security. 
(3)RestrictionA disclosure under paragraph (1) may not be made by or through officials with responsibility for, or who are conducting, a safety investigation with respect to the accident. 
(c)Opinions regarding causation of accidentFollowing an aircraft accident referred to in subsection (a)— 
(1)if the evidence surrounding the accident is sufficient for the investigators who conduct the accident investigation to come to an opinion as to the cause or causes of the accident, the final report of the accident investigation shall set forth the opinion of the investigators as to the cause or causes of the accident; and 
(2)if the evidence surrounding the accident is not sufficient for the investigators to come to an opinion as to the cause or causes of the accident, the final report of the accident investigation shall include a description of those factors, if any, that, in the opinion of the investigators, substantially contributed to or caused the accident. 
(d)Use of information in civil or criminal proceedingsFor purposes of any civil or criminal proceeding arising from an aircraft accident referred to in subsection (a), any opinion of the accident investigators as to the cause of, or the factors contributing to, the accident set forth in the accident investigation report may not be considered as evidence in such proceeding, nor may such report be considered an admission of liability by the United States or by any person referred to in such report. 
(e)DefinitionsFor purposes of this section— 
(1)the term accident investigation means any form of investigation by Coast Guard personnel of an aircraft accident referred to in subsection (a), other than a safety investigation; and 
(2)the term safety investigation means an investigation by Coast Guard personnel of an aircraft accident referred to in subsection (a) that is conducted solely to determine the cause of the accident and to obtain information that may prevent the occurrence of similar accidents.. 
(b)Clerical amendmentThe analysis for chapter 17 of title 14, United States Code, as amended by this Act, is further amended by adding at the end the following: 
 
 
678. Aircraft accident investigations.. 
215.Coast Guard Auxiliary enrollment eligibility 
(a)In generalSection 823 of title 14, United States Code, is amended to read as follows: 
 
823.Eligibility; enrollmentsThe Auxiliary shall be composed of nationals of the United States, as defined in section 101(a)(22) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(22)), and aliens lawfully admitted for permanent residence, as defined in section 101(a)(20) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(20))— 
(1)who— 
(A)are owners, sole or part, of motorboats, yachts, aircraft, or radio stations; or 
(B)by reason of their special training or experience are deemed by the Commandant to be qualified for duty in the Auxiliary; and 
(2)who may be enrolled therein pursuant to applicable regulations.. 
(b)Clerical amendmentThe analysis for chapter 23 of title 14, United States Code, is amended by striking the item relating to section 823 and inserting the following: 
 
 
823. Eligibility; enrollments.. 
216.Repeals 
(a)District OmbudsmenSection 55 of title 14, United States Code, and the item relating to such section in the analysis for chapter 3 of such title, are repealed. 
(b)Cooperation with respect to aids to air navigationSection 82 of title 14, United States Code, and the item relating to such section in the analysis for chapter 5 of such title, are repealed. 
(c)Ocean StationsSection 90 of title 14, United States Code, and the item relating to such section in the analysis for chapter 5 of such title, are repealed. 
(d)Detail of members To assist foreign governmentsSection 149(a) of title 14, United States Code, is amended by striking the second and third sentences. 
(e)Advisory CommitteeSection 193 of title 14, United States Code, and the item relating to such section in the analysis for chapter 9 of such title, are repealed. 
(f)History FellowshipsSection 198 of title 14, United States Code, and the item relating to such section in the analysis for chapter 9 of such title, are repealed. 
217.Technical corrections to title 14Title 14, United States Code, as amended by this Act, is further amended— 
(1)by amending chapter 1 to read as follows: 
 
1Establishment and duties 
 
Sec. 
1. Establishment of Coast Guard. 
2. Primary duties. 
3. Department in which the Coast Guard operates. 
4. Secretary defined. 
1.Establishment of Coast GuardThe Coast Guard, established January 28, 1915, shall be a military service and a branch of the armed forces of the United States at all times. 
2.Primary dutiesThe Coast Guard shall— 
(1)enforce or assist in the enforcement of all applicable Federal laws on, under, and over the high seas and waters subject to the jurisdiction of the United States; 
(2)engage in maritime air surveillance or interdiction to enforce or assist in the enforcement of the laws of the United States; 
(3)administer laws and promulgate and enforce regulations for the promotion of safety of life and property on and under the high seas and waters subject to the jurisdiction of the United States, covering all matters not specifically delegated by law to some other executive department; 
(4)develop, establish, maintain, and operate, with due regard to the requirements of national defense, aids to maritime navigation, icebreaking facilities, and rescue facilities for the promotion of safety on, under, and over the high seas and waters subject to the jurisdiction of the United States; 
(5)pursuant to international agreements, develop, establish, maintain, and operate icebreaking facilities on, under, and over waters other than the high seas and waters subject to the jurisdiction of the United States; 
(6)engage in oceanographic research of the high seas and in waters subject to the jurisdiction of the United States; and 
(7)maintain a state of readiness to function as a specialized service in the Navy in time of war, including the fulfillment of Maritime Defense Zone command responsibilities. 
3.Department in which the Coast Guard operates 
(a)In generalThe Coast Guard shall be a service in the Department of Homeland Security, except when operating as a service in the Navy. 
(b)TransfersUpon the declaration of war if Congress so directs in the declaration or when the President directs, the Coast Guard shall operate as a service in the Navy, and shall so continue until the President, by Executive order, transfers the Coast Guard back to the Department of Homeland Security. While operating as a service in the Navy, the Coast Guard shall be subject to the orders of the Secretary of the Navy, who may order changes in Coast Guard operations to render them uniform, to the extent such Secretary deems advisable, with Navy operations. 
(c)Operation as a service in the NavyWhenever the Coast Guard operates as a service in the Navy— 
(1)applicable appropriations of the Navy Department shall be available for the expense of the Coast Guard; 
(2)applicable appropriations of the Coast Guard shall be available for transfer to the Navy Department; 
(3)precedence between commissioned officers of corresponding grades in the Coast Guard and the Navy shall be determined by the date of rank stated by their commissions in those grades; 
(4)personnel of the Coast Guard shall be eligible to receive gratuities, medals, and other insignia of honor on the same basis as personnel in the naval service or serving in any capacity with the Navy; and 
(5)the Secretary may place on furlough any officer of the Coast Guard and officers on furlough shall receive one half of the pay to which they would be entitled if on leave of absence, but officers of the Coast Guard Reserve shall not be so placed on furlough. 
4.Secretary definedIn this title, the term Secretary means the Secretary of the respective department in which the Coast Guard is operating.; 
(2)in section 95(c), by striking of Homeland Security; 
(3)in section 259(c)(1), by striking After selecting and inserting In selecting; 
(4)in section 286a(d), by striking severance pay each place it appears and inserting separation pay; 
(5)in the second sentence of section 290(a), by striking in the grade of vice admiral and inserting in or above the grade of vice admiral; 
(6)in section 516(a), by striking of Homeland Security; 
(7)by amending section 564 to read as follows: 
 
564.Prohibition on use of lead systems integrators 
(a)In general 
(1)Use of lead systems integratorThe Commandant may not use a private sector entity as a lead systems integrator. 
(2)Full and open competitionThe Commandant shall use full and open competition for any acquisition contract unless otherwise excepted in accordance with Federal acquisition laws and regulations promulgated under those laws, including the Federal Acquisition Regulation. 
(3)No effect on Small Business ActNothing in this subsection shall be construed to supersede or otherwise affect the authorities provided by and under the Small Business Act (15 U.S.C. 631 et seq.). 
(b)Limitation on financial interest in subcontractorsNeither an entity performing lead systems integrator functions for a Coast Guard acquisition nor a Tier 1 subcontractor for any acquisition may have a financial interest in a subcontractor below the Tier 1 subcontractor level unless— 
(1)the subcontractor was selected by the prime contractor through full and open competition for such procurement; 
(2)the procurement was awarded by an entity performing lead systems integrator functions or a subcontractor through full and open competition; 
(3)the procurement was awarded by a subcontractor through a process over which the entity performing lead systems integrator functions or a Tier 1 subcontractor exercised no control; or 
(4)the Commandant has determined that the procurement was awarded in a manner consistent with Federal acquisition laws and regulations promulgated under those laws, including the Federal Acquisition Regulation.; 
(8)in section 569(a), by striking and annually thereafter,; 
(9)in the analysis for chapter 17— 
(A)by striking the item relating to section 669 and inserting the following: 
 
 
669. Telephone installation and charges.; and 
(B)by striking the item relating to section 674 and inserting the following: 
 
 
674. Small boat station rescue capability.; 
(10)in section 666(a), by striking of Homeland Security and inserting of the department in which the Coast Guard is operating; 
(11)in section 673(a)(3), by striking of Homeland Security (when the Coast Guard is not operating as a service in the Navy); 
(12)in section 674, by striking of Homeland Security; 
(13)in section 675(a), by striking Secretary and all that follows through may not and inserting Secretary may not; and 
(14)in the first sentence of section 740(d), by striking that appointment and inserting that appointment to the Reserve. 
218.Acquisition workforce expedited hiring authoritySection 404 of the Coast Guard Authorization Act of 2010 (Public Law 111–281; 124 Stat. 2950) is amended— 
(1)in subsection (a)(1), by striking as shortage category positions; and inserting as positions for which there exists a shortage of candidates or there is a critical hiring need;; 
(2)in subsection (b)— 
(A)by striking paragraph and inserting section; and 
(B)by striking 2012. and inserting 2015.; and 
(3)in subsection (c), by striking section 562(d) of title 14, United States Code, as added by this title, and inserting section 569a of title 14, United States Code,. 
219.Renewal of temporary early retirement authorityFor fiscal years 2013 through 2018— 
(1)notwithstanding subsection (c)(2)(A) of section 4403 of the National Defense Authorization Act for Fiscal Year 1993 (10 U.S.C. 1293 note), such section shall apply to the Coast Guard in the same manner and to the same extent it applies to the Department of Defense, except that— 
(A)the Secretary of Homeland Security shall implement such section with respect to the Coast Guard and, for purposes of that implementation, shall apply the applicable provisions of title 14, United States Code, relating to retirement of Coast Guard personnel; and 
(B)the total number of commissioned officers who retire pursuant to this section may not exceed 200, and the total number of enlisted members who retire pursuant to this section may not exceed 300; and 
(2)only appropriations available for necessary expenses for the operation and maintenance of the Coast Guard shall be expended for the retired pay of personnel who retire pursuant to this section. 
220.Response Boat-Medium procurement 
(a)Requirement To fulfill approved program of recordExcept as provided in subsection (b), the Commandant of the Coast Guard shall maintain the schedule and requirements for the total acquisition of 180 boats as specified in the approved program of record for the Response Boat-Medium acquisition program in effect on June 1, 2012. 
(b)ApplicabilitySubsection (a) shall not apply on and after the date on which the Commandant submits to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate such documentation as the Coast Guard Major Systems Acquisition Manual requires to justify reducing the approved program of record for Response Boat-Medium to a total acquisition of less than 180 boats. 
221.National Security Cutters 
(a)In general 
(1)Multiyear authorityIn fiscal year 2013 and each fiscal year thereafter, the Secretary of the department in which the Coast Guard is operating may enter into, in accordance with section 2306b of title 10, United States Code, a multiyear contract for the procurement of Coast Guard National Security Cutters and Government-furnished equipment associated with the National Security Cutter program. 
(2)LimitationThe Secretary may not enter into a contract under paragraph (1) until the date that is 30 days after the date the Secretary submits to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a certification that the Secretary has made, with respect to the contract, each of the findings specified under section 2306b(a) of title 10, United States Code, and has done so in accordance with paragraph (3) of this subsection. 
(3)Determination of substantial savingsFor purposes of this section, in conducting an analysis with respect to substantial savings under section 2306b(a)(1) of title 10, United States Code, the Secretary— 
(A)may not limit the analysis to a simple percentage-based metric; and 
(B)shall employ a full-scale analysis of cost avoidance— 
(i)based on a multiyear procurement; and 
(ii)taking into account the potential benefit any accrued savings might have for future shipbuilding programs if the cost avoidance savings were subsequently utilized for further ship construction. 
(b)Certificate To operateThe Commandant of the Coast Guard may not certify a sixth National Security Cutter as Ready for Operations before the Commandant has— 
(1)submitted to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives program execution plans detailing— 
(A)how the first 3 National Security Cutters will achieve the goal of 225 days away from homeport in fiscal years following the completion of the Structural Enhancement Drydock Availability of the first 2 National Security Cutters; and 
(B)increased aerial coverage to support National Security Cutter operations; and  
(2)awarded a contract for detailed design and construction for the Offshore Patrol Cutter. 
222.Coast Guard polar icebreakers 
(a)In generalThe Secretary of the department in which the Coast Guard is operating shall conduct a business case analysis of the options for and costs of reactivating and extending the service life of the Polar Sea until at least September 30, 2022, to maintain United States polar icebreaking capabilities and fulfill the Coast Guard’s high latitude mission needs, as identified in the Coast Guard’s July 2010, High Latitude Study Mission Analysis Report, during the Coast Guard’s recapitalization of its polar class icebreaker fleet. The analysis shall include— 
(1)an assessment of the current condition of the Polar Sea; 
(2)a determination of the Polar Sea’s operational capabilities with respect to fulfilling the Coast Guard’s high latitude operating requirements if renovated and reactivated; 
(3)a detailed estimate of costs with respect to reactivating and extending the service life of the Polar Sea; 
(4)a life cycle cost estimate with respect to operating and maintaining the Polar Sea for the duration of its extended service life; and 
(5)a determination of whether it is cost-effective to reactivate the Polar Sea compared with other options to provide icebreaking services as part of a strategy to maintain polar icebreaking services. 
(b)RestrictionsThe Secretary shall not remove any part of the Polar Sea until the Secretary submits the analysis required under subsection (a). 
(c)DeadlineNot later than 270 days after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate the analysis required under subsection (a). 
(d)Requirement for reactivation of Polar Sea 
(1)Service life extension plan 
(A)In generalIf the Secretary determines based on the analysis required under subsection (a) that it is cost-effective to reactivate the Polar Sea compared with other options to provide icebreaking services, the Secretary shall develop a service life extension plan for such reactivation, including a timetable for such reactivation. 
(B)Utilization of existing resourcesIn the development of the plan required under subparagraph (A), the Secretary shall utilize to the greatest extent practicable recent plans, studies, assessments, and analyses regarding the Coast Guard’s icebreakers and high latitude mission needs and operating requirements. 
(C)SubmissionThe Secretary shall submit the plan required under subparagraph (A), if so required, to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate not later than 180 days after the submission of the analysis required under subsection (a). 
(2)Decommissioning; bridging strategyIf the analysis required under subsection (a) is submitted in accordance with subsection (c) and the Secretary determines under subsection (a)(5) that it is not cost-effective to reactivate the Polar Sea, then not later than 180 days after the date on which the analysis is required to be submitted under subsection (c) the Commandant of the Coast Guard— 
(A)may decommission the Polar Sea; and 
(B)shall submit a bridging strategy for maintaining the Coast Guard’s polar icebreaking services until at least September 30, 2022, to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate. 
(e)RestrictionExcept as provided in subsection (d), the Commandant of the Coast Guard may not— 
(1)transfer, relinquish ownership of, dismantle, or recycle the Polar Sea or Polar Star; 
(2)change the current homeport of either of the vessels; or 
(3)expend any funds— 
(A)for any expenses directly or indirectly associated with the decommissioning of either of the vessels, including expenses for dock use or other goods and services; 
(B)for any personnel expenses directly or indirectly associated with the decommissioning of either of the vessels, including expenses for a decommissioning officer; 
(C)for any expenses associated with a decommissioning ceremony for either of the vessels; 
(D)to appoint a decommissioning officer to be affiliated with either of the vessels; or 
(E)to place either of the vessels in inactive status. 
(f)DefinitionFor purposes of this section— 
(1)the term Polar Sea means Coast Guard Cutter Polar Sea (WAGB 11); and 
(2)the term Polar Star means Coast Guard Cutter Polar Star (WAGB 10). 
(g)RepealThis section shall cease to have effect on September 30, 2022. 
IIIShipping and Navigation 
301.Identification of actions to enable qualified United States flag capacity to meet national defense requirementsSection 501(b) of title 46, United States Code, is amended— 
(1)by striking When the head and inserting the following: 
 
(1)In generalWhen the head; and 
(2)by adding at the end the following: 
 
(2)DeterminationsThe Maritime Administrator shall— 
(A)for each determination referred to in paragraph (1), identify any actions that could be taken to enable qualified United States flag capacity to meet national defense requirements; 
(B)provide notice of each such determination to the Secretary of Transportation and the head of the agency referred to in paragraph (1) for which the determination is made; and 
(C)publish each such determination on the Internet Web site of the Department of Transportation not later than 48 hours after notice of the determination is provided to the Secretary of Transportation. 
(3)Notice to Congress 
(A)In generalThe head of an agency referred to in paragraph (1) shall notify the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate— 
(i)of any request for a waiver of the navigation or vessel-inspection laws under this section not later than 48 hours after receiving such a request; and 
(ii)of the issuance of any such waiver not later than 48 hours after such issuance. 
(B)ContentsSuch head of an agency shall include in each notification under subparagraph (A)(ii) an explanation of— 
(i)the reasons the waiver is necessary; and 
(ii)the reasons actions referred to in paragraph (2)(A) are not feasible.. 
302.Limitation of liability for non-Federal vessel traffic service operators 
(a)In generalSection 2307 of title 46, United States Code, is amended— 
(1)by striking the section designation and heading and inserting the following: 
 
2307.Limitation of liability for Coast Guard Vessel Traffic Service pilots and non-Federal vessel traffic service operators; 
(2)by striking Any pilot and inserting the following:  
 
(a)Coast Guard Vessel Traffic Service pilotsAny pilot; and 
(3)by adding at the end the following: 
 
(b)Non-Federal vessel traffic service operatorsAn entity operating a non-Federal vessel traffic information service or advisory service pursuant to a duly executed written agreement with the Coast Guard, and any pilot acting on behalf of such entity, is not liable for damages caused by or related to information, advice, or communication assistance provided by such entity or pilot while so operating or acting unless the acts or omissions of such entity or pilot constitute gross negligence or willful misconduct.. 
(b)Clerical amendmentThe analysis for chapter 23 of title 46, United States Code, is amended by striking the item relating to section 2307 and inserting the following:  
 
 
2307. Limitation of liability for Coast Guard Vessel Traffic Service pilots and non-Federal vessel traffic service operators.. 
303.Survival craftSection 3104 of title 46, United States Code, is amended— 
(1)in subsection (b) by striking January 1, 2015 and inserting the date that is 30 months after the date on which the report described in subsection (c) is submitted; and 
(2)by adding at the end the following: 
 
(c)ReportNot later than 180 days after the date of enactment of this subsection, the Commandant of the Coast Guard shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the carriage of survival craft that ensures no part of an individual is immersed in water, which shall include— 
(1)the number of casualties, by vessel type and area of operation, as the result of immersion in water reported to the Coast Guard for each of fiscal years 1991 through 2011; 
(2)the effect the carriage of such survival craft has on— 
(A)vessel safety, including stability and safe navigation; and 
(B)survivability of individuals, including persons with disabilities, children, and the elderly; 
(3)the efficacy of alternative safety systems, devices, or measures; 
(4)the cost and cost effectiveness of requiring the carriage of such survival craft on vessels; and 
(5)the number of small businesses and nonprofit entities that would be affected by requiring the carriage of such survival craft on vessels.. 
304.Classification societiesSection 3316 of title 46, United States Code, is amended— 
(1)in subsection (b)(2)— 
(A)by striking and at the end of subparagraph (A); 
(B)by striking the period at the end of subparagraph (B) and inserting ; and; and 
(C)by adding at the end the following: 
 
(C)if the Secretary of State determines that the foreign classification society does not provide comparable services in or for a state sponsor of terrorism.; 
(2)in subsection (d)(2)— 
(A)by striking and at the end of subparagraph (A); 
(B)by striking the period at the end of subparagraph (B) and inserting ; and; and 
(C)by adding at the end the following: 
 
(C)the Secretary of State determines that the foreign classification society does not provide comparable services in or for a state sponsor of terrorism.; and 
(3)by adding at the end the following: 
 
(e)The Secretary shall revoke a delegation made to a classification society under subsection (b) or (d) if the Secretary of State determines that the classification society provides comparable services in or for a state sponsor of terrorism. 
(f)In this section, the term state sponsor of terrorism means any country the government of which the Secretary of State has determined has repeatedly provided support for acts of international terrorism pursuant to section 6(j) of the Export Administration Act of 1979 (as continued in effect under the International Emergency Economic Powers Act), section 620A of the Foreign Assistance Act of 1961, section 40 of the Arms Export Control Act, or any other provision of law.. 
305.Dockside examinations 
(a)In generalSection 4502(f) of title 46, United States Code, is amended— 
(1)in paragraph (1), by striking and at the end;  
(2)in paragraph (2)— 
(A)by striking at least once every 2 years and inserting at least once every 5 years; and 
(B)by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following: 
 
(3)shall complete the first dockside examination of a vessel under this subsection not later than October 15, 2015.. 
(b)DatabaseSection 4502(g)(4) of title 46, United States Code, is amended by striking a publicly accessible and inserting an. 
(c)CertificationSection 4503 of title 46, United States Code, is amended— 
(1)in subsection (c), by striking July 1, 2012. and inserting July 1, 2013.; 
(2)in subsection (d)— 
(A)in paragraph (1)(B), by striking July 1, 2012; and inserting July 1, 2013;; and 
(B)in paragraph (2)— 
(i)by striking July 1, 2012, each place it appears and inserting July 1, 2013,; and 
(ii)by striking substantial change to the dimension of or type of vessel and inserting major conversion; and 
(3)by adding at the end the following: 
 
(e)For the purposes of this section, the term built means, with respect to a vessel, that the vessel’s construction has reached any of the following stages: 
(1)The vessel’s keel is laid. 
(2)Construction identifiable with the vessel has begun and assembly of that vessel has commenced comprising of at least 50 metric tons or one percent of the estimated mass of all structural material, whichever is less. . 
(d)Conforming amendmentsChapter 51 of title 46, United States Code, is amended— 
(1)in section 5102(b)(3), by striking July 1, 2012. and inserting July 1, 2013.; and 
(2)in section 5103(c)— 
(A)by striking July 1, 2012, each place it appears and inserting July 1, 2013,; and 
(B)by striking substantial change to the dimension of or type of the vessel and inserting major conversion. 
306.Authority to extend the duration of medical certificates 
(a)In generalChapter 75 of title 46, United States Code, is amended by adding at the end the following: 
 
7508.Authority to extend the duration of medical certificates 
(a)Granting of extensionsNotwithstanding any other provision of law, the Secretary may extend for not more than one year a medical certificate issued to an individual holding a license, merchant mariner’s document, or certificate of registry issued under chapter 71 or 73 if the Secretary determines that the extension is required to enable the Coast Guard to eliminate a backlog in processing applications for medical certificates or is in response to a national emergency or natural disaster. 
(b)Manner of extensionAn extension under this section may be granted to individual seamen or a specifically identified group of seamen.. 
(b)Clerical amendmentThe analysis for chapter 75 of title 46, United States Code, is amended by adding at the end the following: 
 
 
7508. Authority to extend the duration of medical certificates.. 
307.Clarification of restrictions on American Fisheries Act vesselsSection 12113(d)(2) of title 46, United States Code, is amended— 
(1)in subparagraph (B)— 
(A)by striking that the regional and inserting the following:  
that— 
(i)the regional; 
(B)by striking the semicolon and inserting ; and; and 
(C)by adding at the end the following: 
 
(ii)in the case of a vessel listed in paragraphs (1) through (20) of section 208(e) of the American Fisheries Act (title II of division C of Public Law 105–277; 112 Stat. 2681–625 et seq.), the vessel is neither participating in nor eligible to participate in the non-AFA trawl catcher processor subsector (as that term is defined under section 219(a)(7) of the Department of Commerce and Related Agencies Appropriations Act, 2005 (Public Law 108–447; 118 Stat. 2887));; and 
(2)by amending subparagraph (C) to read as follows: 
 
(C)the vessel— 
(i)is either a rebuilt vessel or replacement vessel under section 208(g) of the American Fisheries Act (title II of division C of Public Law 105–277; 112 Stat. 2681–627); 
(ii)is eligible for a fishery endorsement under this section; and 
(iii)in the case of a vessel listed in paragraphs (1) through (20) of section 208(e) of the American Fisheries Act (title II of division C of Public Law 105–277; 112 Stat. 2681–625 et seq.), is neither participating in nor eligible to participate in the non-AFA trawl catcher processor subsector (as that term is defined under section 219(a)(7) of the Department of Commerce and Related Agencies Appropriations Act, 2005 (Public Law 108–447; 118 Stat. 2887); or. 
308.Investigations by Secretary 
(a)In generalChapter 121 of title 46, United States Code, is amended by inserting after section 12139 the following: 
 
12140.Investigations by Secretary 
(a)In generalThe Secretary may conduct investigations and inspections regarding compliance with this chapter and regulations prescribed under this chapter. 
(b)Authority To obtain evidence 
(1)In generalFor the purposes of any investigation conducted under this section, the Secretary may issue a subpoena to require the attendance of a witness or the production of documents or other evidence relevant to the matter under investigation if— 
(A)before the issuance of the subpoena, the Secretary requests a determination by the Attorney General as to whether the subpoena— 
(i)is reasonable; and 
(ii)will interfere with a criminal investigation; and 
(B)the Attorney General— 
(i)determines that the subpoena is reasonable and will not interfere with a criminal investigation; or  
(ii)fails to make a determination with respect to the subpoena before the date that is 30 days after the date on which the Secretary makes a request under subparagraph (A) with respect to the subpoena. 
(2)EnforcementIn the case of a refusal to obey a subpoena issued to any person under this section, the Secretary may invoke the aid of the appropriate district court of the United States to compel compliance.. 
(b)Clerical amendmentThe analysis for chapter 121 of title 46, United States Code, is amended by inserting after the item relating to section 12139 the following: 
 
 
12140. Investigations by Secretary.. 
309.PenaltiesSection 12151(a) of title 46, United States Code, is amended— 
(1)by striking A person that violates and inserting the following: 
 
(1)Civil penaltiesExcept as provided in paragraph (2), a person that violates; 
(2)by striking $10,000 and inserting $15,000; and 
(3)by adding at the end the following: 
 
(2)Activities involving mobile offshore drilling unitsA person that violates section 12111(d) or a regulation prescribed under that section is liable to the United States Government for a civil penalty in an amount that is $25,000 or twice the charter rate of the vessel involved in the violation (as determined by the Secretary), whichever is greater. Each day of a continuing violation is a separate violation.. 
310.United States Committee on the Marine Transportation System 
(a)In generalChapter 555 of title 46, United States Code, is amended by adding at the end the following: 
 
55502.United States Committee on the Marine Transportation System 
(a)EstablishmentThere is established a United States Committee on the Marine Transportation System (in this section referred to as the Committee). 
(b)PurposeThe Committee shall serve as a Federal interagency coordinating committee for the purpose of— 
(1)assessing the adequacy of the marine transportation system (including ports, waterways, channels, and their intermodal connections); 
(2)promoting the integration of the marine transportation system with other modes of transportation and other uses of the marine environment; and 
(3)coordinating, improving the coordination of, and making recommendations with regard to Federal policies that impact the marine transportation system. 
(c)Membership 
(1)In generalThe Committee shall consist of— 
(A)the Secretary of Transportation; 
(B)the Secretary of Defense; 
(C)the Secretary of Homeland Security; 
(D)the Secretary of Commerce; 
(E)the Secretary of the Treasury; 
(F)the Secretary of State; 
(G)the Secretary of the Interior; 
(H)the Secretary of Agriculture; 
(I)the Attorney General; 
(J)the Secretary of Labor; 
(K)the Secretary of Energy; 
(L)the Administrator of the Environmental Protection Agency; 
(M)the Chairman of the Federal Maritime Commission; 
(N)the Chairman of the Joint Chiefs of Staff; and 
(O)the head of any other Federal agency who a majority of the voting members of the Committee determines can further the purpose and activities of the Committee. 
(2)Nonvoting membersThe Committee may include as many nonvoting members as a majority of the voting members of the Committee determines is appropriate to further the purpose and activities of the Committee. 
(d)Support 
(1)Coordinating Board 
(A)In generalThere is hereby established, within the Committee, a Coordinating Board. Each member of the Committee may select a senior level representative to serve on such Board. The Board shall assist the Committee in carrying out its purpose and activities. 
(B)ChairThere shall be a Chair of the Coordinating Board. The Chair of the Coordinating Board shall rotate each year among the Secretary of Transportation, the Secretary of Defense, the Secretary of Homeland Security, and the Secretary of Commerce. The order of rotation shall be determined by a majority of the voting members of the Committee. 
(2)Executive DirectorThe Secretary of Transportation, in consultation with the Secretary of Defense, the Secretary of Homeland Security, and the Secretary of Commerce, shall appoint an Executive Director of the Committee. 
(3)TransfersNotwithstanding any other provision of law, the head of a Federal department or agency who is a member of the Committee may— 
(A)provide, on a reimbursable or nonreimbursable basis, facilities, equipment, services, personnel, and other support services to carry out the activities of the Committee; and 
(B)transfer funds to another Federal department or agency in order to carry out the activities of the Committee. 
(e)Marine transportation system assessment and strategyNot later than one year after the date of enactment of this Act and every 5 years thereafter, the Committee shall provide to the Committee on Commerce, Science, and Transportation and the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that includes— 
(1)steps taken to implement actions recommended in the document titled National Strategy for the Marine Transportation System: A Framework for Action and dated July 2008; 
(2)an assessment of the condition of the marine transportation system; 
(3)a discussion of the challenges the marine transportation system faces in meeting user demand, including estimates of investment levels required to ensure system infrastructure meets such demand; 
(4)a plan, with recommended actions, for improving the marine transportation system to meet current and future challenges; and 
(5)steps taken to implement actions recommended in previous reports required under this subsection. 
(f)ConsultationIn carrying out its purpose and activities, the Committee may consult with marine transportation system-related advisory committees, interested parties, and the public.. 
(b)Clerical amendmentThe analysis for chapter 555 of title 46, United States Code, is amended by adding at the end the following: 
 
 
55502. United States Committee on the Marine Transportation System.. 
311.Technical correction to title 46Section 7507(a) of title 46, United States Code, is amended by striking 73 each place it appears and inserting 71. 
312.Deepwater portsSection 3(9)(A) of the Deepwater Port Act of 1974 (33 U.S.C. 1502(9)(A)) is amended by inserting or from before any State.  
IVMaritime Administration Authorization 
401.Short titleThis title may be cited as the Maritime Administration Authorization Act for Fiscal Year 2013. 
402.Authorization of appropriations for national security aspects of the merchant marine for fiscal year 2013Funds are hereby authorized to be appropriated for fiscal year 2013, to be available without fiscal year limitation if so provided in appropriations Acts, for the use of the Department of Transportation for Maritime Administration programs associated with maintaining national security aspects of the merchant marine, as follows: 
(1)For expenses necessary for operations of the United States Merchant Marine Academy, $77,253,000, of which— 
(A)$67,253,000 shall remain available until expended for Academy operations; and 
(B)$10,000,000 shall remain available until expended for capital asset management at the Academy. 
(2)For expenses necessary to support the State maritime academies, $16,045,000, of which— 
(A)$2,400,000 shall remain available until expended for student incentive payments; 
(B)$2,545,000 shall remain available until expended for direct payments to such academies; and 
(C)$11,100,000 shall remain available until expended for maintenance and repair of State maritime academy training vessels. 
(3)For expenses necessary to dispose of vessels in the National Defense Reserve Fleet, $12,717,000, to remain available until expended. 
(4)For expenses to maintain and preserve a United States-flag merchant marine to serve the national security needs of the United States under chapter 531 of title 46, United States Code, $186,000,000. 
(5)For the cost (as defined in section 502(5) of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a(5))) of loan guarantees under the program authorized by chapter 537 of title 46, United States Code, $3,750,000, all of which shall remain available until expended for administrative expenses of the program. 
403.Maritime environmental and technical assistance 
(a)In generalChapter 503 of title 46, United States Code, is amended by adding at the end the following: 
 
50307.Maritime environmental and technical assistance program 
(a)In generalThe Secretary of Transportation may engage in the environmental study, research, development, assessment, and deployment of emerging marine technologies and practices related to the marine transportation system through the use of public vessels under the control of the Maritime Administration or private vessels under United States registry, and through partnerships and cooperative efforts with academic, public, private, and nongovernmental entities and facilities. 
(b)ComponentsUnder this section, the Secretary of Transportation may— 
(1)identify, study, evaluate, test, demonstrate, or improve emerging marine technologies and practices that are likely to achieve environmental improvements by— 
(A)reducing air emissions, water emissions, or other ship discharges; 
(B)increasing fuel economy or the use of alternative fuels and alternative energy (including the use of shore power); or 
(C)controlling aquatic invasive species; and 
(2)coordinate with the Environmental Protection Agency, the Coast Guard, and other Federal, State, local, or tribal agencies, as appropriate. 
(c)CoordinationCoordination under subsection (b)(2) may include— 
(1)activities that are associated with the development or approval of validation and testing regimes; and 
(2)certification or validation of emerging technologies or practices that demonstrate significant environmental benefits. 
(d)AssistanceThe Secretary of Transportation may accept gifts, or enter into cooperative agreements, contracts, or other agreements with academic, public, private, and nongovernmental entities and facilities to carry out the activities authorized under subsection (a).. 
(b)Conforming amendmentThe analysis for chapter 503 of title 46, United States Code, is amended by inserting after the item relating to section 50306 the following: 
 
 
50307. Maritime environmental and technical assistance program.. 
404.Property for instructional purposesSection 51103(b) of title 46, United States Code, is amended— 
(1)in the subsection heading, by striking Surplus; 
(2)by amending paragraph (1) to read as follows: 
 
(1)In generalThe Secretary may cooperate with and assist the institutions named in paragraph (2) by making vessels, fuel, shipboard equipment, and other marine equipment, owned by the United States Government and determined by the entity having custody and control of such property to be excess or surplus, available to those institutions for instructional purposes, by gift, loan, sale, lease, or charter on terms and conditions the Secretary considers appropriate. The consent of the Secretary of the Navy shall be obtained with respect to any property from National Defense Reserve Fleet vessels, if such vessels are either Ready Reserve Force vessels or other National Defense Reserve Fleet vessels determined to be of sufficient value to the Navy to warrant their further preservation and retention.; and 
(3)in paragraph (2)(C), by inserting or a training institution that is an instrumentality of a State, the District of Columbia, a territory or possession of the United States, or a unit of local government thereof after a nonprofit training institution. 
405.Short sea transportation 
(a)PurposeSection 55601 of title 46, United States Code, is amended— 
(1)in subsection (a), by striking landside congestion. and inserting landside congestion or to promote short sea transportation.; 
(2)in subsection (c), by striking coastal corridors and inserting coastal corridors or to promote short sea transportation; 
(3)in subsection (d), by striking that the project may and all that follows through the end of the subsection and inserting  
that the project uses documented vessels and— 
(1)mitigates landside congestion; or 
(2)promotes short sea transportation.; and 
(4)in subsection (f), by striking shall each place it appears and inserting may. 
(b)DocumentationSection 55605 is amended in the matter preceding paragraph (1) by striking by vessel and inserting by a documented vessel. 
406.Limitation of National Defense Reserve Fleet vessels to those over 1,500 gross tonsSection 57101(a) of title 46, United States Code, is amended by inserting of 1,500 gross tons or more or such other vessels as the Secretary of Transportation determines are appropriate after Administration. 
407.Transfer of vessels to the National Defense Reserve FleetSection 57101 of title 46, United States Code, is amended by adding at the end the following: 
 
(c)Authority of Federal entities To transfer vesselsAll Federal entities are authorized to transfer vessels to the National Defense Reserve Fleet without reimbursement subject to the approval of the Secretary of Transportation and the Secretary of the Navy with respect to Ready Reserve Force vessels and the Secretary of Transportation with respect to all other vessels.. 
408.Clarification of heading 
(a)In generalThe section designation and heading for section 57103 of title 46, United States Code, is amended to read as follows: 
 
57103.Donation of nonretention vessels in the National Defense Reserve Fleet. 
(b)Clerical amendmentThe analysis for chapter 571 of title 46, United States Code, is amended by striking the item relating to section 57103 and inserting the following:  
 
 
57103. Donation of nonretention vessels in the National Defense Reserve Fleet.. 
409.Mission of the Maritime AdministrationSection 109(a) of title 49, United States Code, is amended— 
(1)in the subsection heading by striking Organization and inserting Organization and mission; and 
(2)by adding at the end the following: The mission of the Maritime Administration is to foster, promote, and develop the merchant maritime industry of the United States.. 
410.Amendments relating to the National Defense Reserve FleetSubparagraphs (B), (C), and (D) of section 11(c)(1) of the Merchant Ship Sales Act of 1946 (50 U.S.C. App. 1744(c)(1)) are amended to read as follows: 
 
(B)activate and conduct sea trials on each vessel at a frequency that is considered by the Secretary to be necessary; 
(C)maintain and adequately crew, as necessary, in an enhanced readiness status those vessels that are scheduled to be activated in 5 or less days; 
(D)locate those vessels that are scheduled to be activated near embarkation ports specified for those vessels; and. 
411.Requirement for barge designNot later than 270 days after the date of enactment of this Act, the Administrator of the Maritime Administration shall complete the design for a containerized, articulated barge, as identified in the dual-use vessel study carried out by the Administrator and the Secretary of Defense, that is able to utilize roll-on/roll-off or load-on/load-off technology in marine highway maritime commerce. 
412.Container-on-barge transportation 
(a)AssessmentThe Administrator of the Maritime Administration shall assess the potential for using container-on-barge transportation in short sea transportation (as such term is defined in section 55605 of title 46, United States Code). 
(b)FactorsIn conducting the assessment under subsection (a), the Administrator shall consider— 
(1)the environmental benefits of increasing container-on-barge movements in short sea transportation; 
(2)the regional differences in the use of short sea transportation; 
(3)the existing programs established at coastal and Great Lakes ports for establishing awareness of deep sea shipping operations; 
(4)the mechanisms necessary to ensure that implementation of a plan under subsection (c) will not be inconsistent with antitrust laws; and 
(5)the potential frequency of container-on-barge service at short sea transportation ports. 
(c)RecommendationsThe assessment under subsection (a) may include recommendations for a plan to increase awareness of the potential for use of container-on-barge transportation. 
(d)DeadlineNot later than 180 days after the date of enactment of this Act, the Administrator shall submit the assessment required under this section to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives. 
413.Department of Defense national strategic ports study and Comptroller General studies and reports on strategic ports 
(a)Sense of Congress on completion of DOD reportIt is the sense of Congress that the Secretary of Defense should expedite completion of the study of strategic ports in the United States called for in the conference report to accompany the National Defense Authorization Act for Fiscal Year 2012 (Conference Report 112–329) so that it can be submitted to Congress before July 1, 2013. 
(b)Submission of report to Comptroller GeneralIn addition to submitting the report referred to in subsection (a) to Congress, the Secretary of Defense shall submit the report to the Comptroller General of the United States for consideration under subsection (c). 
(c)Comptroller General studies and reports on strategic ports 
(1)Comptroller General reviewNot later than 90 days after receipt of the report referred to in subsection (a), the Comptroller General shall conduct an assessment of the report and submit to the Committee on Armed Services of the House of Representatives and the Committee on Armed Services of the Senate a report of such assessment. 
(2)Comptroller General study and reportNot later than 270 days after the date of enactment of this Act, the Comptroller General shall conduct a study of the Department of Defense’s programs and efforts related to the state of strategic ports with respect to the Department’s operational and readiness requirements, and report to the Committee on Armed Services of the House of Representatives and the Committee on Armed Services of the Senate on the findings of such study. The report may include an assessment of— 
(A)the extent to which the facilities at strategic ports meet the Department of Defense’s requirements; 
(B)the extent to which the Department has identified gaps in the ability of existing strategic ports to meet its needs and identified and undertaken efforts to address any gaps; and 
(C)the Department’s ability to oversee, coordinate, and provide security for military deployments through strategic ports. 
(d)Strategic port definedIn this section, the term strategic port means a United States port designated by the Secretary of Defense as a significant transportation hub important to the readiness and cargo throughput capacity of the Department of Defense. 
414.Maritime workforce study 
(a)Training studyThe Comptroller General of the United States shall conduct a study on the training needs of the maritime workforce. 
(b)Study componentsThe study shall— 
(1)analyze the impact of maritime training requirements imposed by domestic and international regulations and conventions, companies, and government agencies that charter or operate vessels;  
(2)evaluate the ability of the United States maritime training infrastructure to meet the needs of the maritime industry;  
(3)identify trends in maritime training;  
(4)compare the training needs of United States mariners with the vocational training and educational assistance programs available from Federal agencies to evaluate the ability of Federal programs to meet the training needs of United States mariners;  
(5)include recommendations to enhance the capabilities of the United States maritime training infrastructure; and  
(6)include recommendations to assist United States mariners and those entering the maritime profession to achieve the required training.  
(c)Final reportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit a report on the results of the study to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives. 
415.Maritime Administration vessel recycling contract award practices 
(a)AssessmentThe Comptroller General of the United States shall conduct an assessment of the source selection procedures and practices used to award the Maritime Administration's National Defense Reserve Fleet vessel recycling contracts. 
(b)ContentsThe assessment under subsection (a) shall include a review of— 
(1)whether the Maritime Administration's contract source selection procedures and practices are consistent with law, including the Federal Acquisition Regulation, and Federal best practices associated with making source selection decisions; 
(2)the process, procedures, and practices used for the Maritime Administration's qualification of vessel recycling facilities; and 
(3)any other aspect of the Maritime Administration's vessel recycling process that the Comptroller General deems appropriate to review. 
(c)FindingsNot later than one year after the date of enactment of this Act, the Comptroller General shall report the findings of the assessment under subsection (a) to the Committee on Commerce, Science, and Transportation and the Committee on Armed Services of the Senate and the Committee on Transportation and Infrastructure and the Committee on Armed Services of the House of Representatives. 
VPiracy 
501.Short titleThis title may be cited as the Piracy Suppression Act of 2012. 
502.Training for use of force against piracy 
(a)In generalChapter 517 of title 46, United States Code, is amended by adding at the end the following: 
 
51705.Training for use of force against piracyThe Secretary of Transportation, in consultation with the Secretary of Defense and the Secretary of the department in which the Coast Guard is operating, shall certify a training curriculum for United States mariners on the use of force against pirates. The curriculum shall include— 
(1)information on waters designated as high-risk waters by the Commandant of the Coast Guard; 
(2)information on current threats and patterns of attack by pirates; 
(3)tactics for defense of a vessel, including instruction on the types, use, and limitations of security equipment; 
(4)standard rules for the use of force for self-defense as developed by the Secretary of the department in which the Coast Guard is operating under section 912(c) of the Coast Guard Authorization Act of 2010 (Public Law 111–281; 46 U.S.C. 8107 note), including instruction on firearm safety for crewmembers of vessels carrying cargo under section 55305 of this title; and 
(5)procedures to follow to improve crewmember survivability if captured and taken hostage by pirates.. 
(b)DeadlineThe Secretary of Transportation shall certify the curriculum required under the amendment made by subsection (a) not later than 270 days after the date of enactment of this Act. 
(c)Clerical amendmentThe analysis for chapter 517 of title 46, United States Code, is amended by adding at the end the following: 
 
 
51705. Training program for use of force against piracy.. 
503.Security of Government-Impelled cargoSection 55305 of title 46, United States Code, is amended by adding at the end the following: 
 
(e)Security of Government-Impelled cargo 
(1)In order to ensure the safety of vessels and crewmembers transporting equipment, materials, or commodities under this section, the Secretary of Transportation shall direct each department or agency (except the Department of Defense), when responsible for the carriage of such equipment, materials, or commodities, to provide armed personnel aboard vessels of the United States carrying such equipment, materials, or commodities if the vessels are transiting high-risk waters. 
(2)The Secretary of Transportation shall direct each department or agency responsible to provide armed personnel under paragraph (1) to reimburse, subject to the availability of appropriations, the owners or operators of applicable vessels for the cost of providing armed personnel.  
(3)In this subsection, the term high-risk waters means waters so designated by the Commandant of the Coast Guard in the Port Security Advisory in effect on the date on which an applicable voyage begins.. 
504.Actions taken to protect foreign-flagged vessels from piracyNot later than 180 days after the date of enactment of this Act, the Secretary of Defense, in consultation with the Secretary of the department in which the Coast Guard is operating, shall provide to the Committee on Armed Services and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Armed Services and the Committee on Commerce, Science, and Transportation of the Senate a report on actions taken by the Secretary of Defense to protect foreign-flagged vessels from acts of piracy on the high seas. The report shall include— 
(1)the total number of incidents for each of the fiscal years 2009 through 2012 in which a member of the armed services or an asset under the control of the Secretary of Defense was used to interdict or defend against an act of piracy directed against any vessel not documented under the laws of the United States; and 
(2)the estimated cost for each of the fiscal years 2009 through 2012 for such incidents. 
VIMarine debris 
601.Short titleThis title may be cited as the Marine Debris Act Amendments of 2012. 
602.Short title amendment; references 
(a)Short title amendmentSection 1 of the Marine Debris Research, Prevention, and Reduction Act (33 U.S.C. 1951 note) is amended by striking Research, Prevention, and Reduction. 
(b)ReferencesExcept as otherwise expressly provided, whenever in this title an amendment is expressed as an amendment to a section or other provision, the reference shall be considered to be made to a section or other provision of the Marine Debris Act (33 U.S.C. 1951 et seq.), as so retitled by subsection (a) of this section. 
603.PurposeSection 2 (33 U.S.C. 1951) is amended to read as follows: 
 
2.PurposeThe purpose of this Act is to address the adverse impacts of marine debris on the United States economy, the marine environment, and navigation safety through the identification, determination of sources, assessment, prevention, reduction, and removal of marine debris.. 
604.NOAA Marine Debris Program 
(a)Name of programSection 3 (33 U.S.C. 1952) is amended— 
(1)in the section heading by striking prevention and removal; and 
(2)in subsection (a)— 
(A)by striking Prevention and Removal Program to reduce and prevent the occurrence and and inserting Program to identify, determine sources of, assess, prevent, reduce, and remove marine debris and address the; 
(B)by inserting the economy of the United States, after marine debris on; and 
(C)by inserting a comma after environment. 
(b)Program componentsSection 3(b) (33 U.S.C. 1952(b)) is amended to read as follows: 
 
(b)Program componentsThe Administrator, acting through the Program and subject to the availability of appropriations, shall— 
(1)identify, determine sources of, assess, prevent, reduce, and remove marine debris, with a focus on marine debris posing a threat to living marine resources and navigation safety; 
(2)provide national and regional coordination to assist States, Indian tribes, and regional organizations in the identification, determination of sources, assessment, prevention, reduction, and removal of marine debris; 
(3)undertake efforts to reduce the adverse impacts of lost and discarded fishing gear on living marine resources and navigation safety, including— 
(A)research and development of alternatives to gear posing threats to the marine environment and methods for marking gear used in certain fisheries to enhance the tracking, recovery, and identification of lost and discarded gear; and 
(B)the development of effective nonregulatory measures and incentives to cooperatively reduce the volume of lost and discarded fishing gear and to aid in gear recovery; 
(4)undertake outreach and education activities for the public and other stakeholders on sources of marine debris, threats associated with marine debris, and approaches to identifying, determining sources of, assessing, preventing, reducing, and removing marine debris and its adverse impacts on the United States economy, the marine environment, and navigation safety, including outreach and education activities through public-private initiatives; and 
(5)develop, in consultation with the Interagency Committee, interagency plans for the timely response to events determined by the Administrator to be severe marine debris events, including plans to— 
(A)coordinate across agencies and with relevant State, tribal, and local governments to ensure adequate, timely, and efficient response; 
(B)assess the composition, volume, and trajectory of marine debris associated with a severe marine debris event; and 
(C)estimate the potential impacts of a severe marine debris event, including economic impacts on human health, navigation safety, natural resources, tourism, and livestock, including aquaculture.. 
(c)Grant criteria and guidelinesSection 3(c) (33 U.S.C. 1952(c)) is amended— 
(1)in paragraph (1), by striking section 2(1) and inserting section 2; 
(2)by striking paragraph (5); and 
(3)by redesignating paragraphs (6) and (7) as paragraphs (5) and (6), respectively. 
(d)RepealSection 2204 of the Marine Plastic Pollution Research and Control Act of 1987 (33 U.S.C. 1915), and the item relating to that section in the table of contents contained in section 2 of the United States-Japan Fishery Agreement Approval Act of 1987, are repealed. 
605.Repeal of obsolete provisionsSection 4 (33 U.S.C. 1953) is amended— 
(1)by striking (a) Strategy.—; and 
(2)by striking subsections (b) and (c). 
606.Coordination 
(a)Interagency Marine Debris Coordinating Committee 
(1)In generalSection 2203 of the Marine Plastic Pollution Research and Control Act of 1987 (33 U.S.C. 1914) is redesignated and moved to replace and appear as section 5 of the Marine Debris Act (33 U.S.C. 1954), as so retitled by section 602(a) of this title. 
(2)Conforming amendmentSection 5 of the Marine Debris Act (33 U.S.C. 1954), as amended by paragraph (1) of this subsection, is further amended in subsection (d)(2)— 
(A)by striking “this Act” and inserting “the Marine Plastic Pollution Research and Control Act of 1987”; and 
(B)by inserting “of the Marine Plastic Pollution Research and Control Act of 1987” after “section 2201”. 
(3)Clerical amendmentThe item relating to section 2203 in the table of contents contained in section 2 of the United States-Japan Fishery Agreement Approval Act of 1987 is repealed. 
(b)Biennial progress reportsSection 5(c)(2) of the Marine Debris Research, Prevention, and Reduction Act (33 U.S.C. 1954(c)(2)), as in effect immediately before the enactment of this Act— 
(1)is redesignated and moved to appear as subsection (e) at the end of section 5 of the Marine Debris Act, as amended by subsection (a) of this section; and 
(2)is amended— 
(A)by striking Annual progress reports.— and all that follows through thereafter and inserting Biennial progress reports.—Biennially; 
(B)by striking Interagency each place it appears; 
(C)by striking chairperson and inserting Chairperson; 
(D)by inserting Natural before Resources; 
(E)by redesignating subparagraphs (A) through (E) as paragraphs (1) through (5), respectively; and 
(F)by moving all text 2 ems to the left. 
607.Confidentiality of submitted informationSection 6(2) (33 U.S.C. 1955(2)) is amended by striking by the fishing industry. 
608.DefinitionsSection 7 (33 U.S.C. 1956) is amended— 
(1)in paragraph (2), by striking 2203 of the Marine Plastic Pollution Research and Control Act of 1987 (33 U.S.C. 1914) and inserting 5 of this Act; 
(2)by striking paragraph (3) and inserting the following: 
 
(3)Marine debrisThe term marine debris means any persistent solid material that is manufactured or processed and directly or indirectly, intentionally or unintentionally, disposed of or abandoned into the marine environment or the Great Lakes.; 
(3)by striking paragraph (5); 
(4)by redesignating paragraph (7) as paragraph (5); 
(5)in paragraph (5), as redesignated by paragraph (4) of this section, by striking Prevention and Removal; 
(6)by striking paragraph (6) and inserting the following: 
 
(6)Severe marine debris eventThe term severe marine debris event means atypically large amounts of marine debris caused by a natural disaster, including a tsunami, flood, landslide, or hurricane, or other source.; and 
(7)by redesignating paragraph (8) as paragraph (7). 
609.Severe marine debris event determination 
(a)In generalThe Administrator of the National Oceanic and Atmospheric Administration shall determine whether the March 2011, Tohoku earthquake and subsequent tsunami and the October 2012, hurricane Sandy each caused a severe marine debris event (as that term is defined in section 7(6) of the Marine Debris Act (33 U.S.C. 1956(6)), as amended by this Act). 
(b)DeadlineNot later than 30 days after the date of enactment of this Act, the Administrator shall provide the determination required under subsection (a) to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure and the Committee on Natural Resources of the House of Representatives. 
VIIMiscellaneous 
701.Distant water tuna fleetSection 421 of the Coast Guard and Maritime Transportation Act of 2006 (Public Law 109–241; 120 Stat. 547) is amended— 
(1)by striking subsection (b) and inserting the following: 
 
(b)Licensing restrictions 
(1)In generalSubsection (a) only applies to a foreign citizen who holds a credential that is equivalent to the credential issued by the Coast Guard to a United States citizen for the position, with respect to requirements for experience, training, and other qualifications. 
(2)Treatment of credentialAn equivalent credential under paragraph (1) shall be considered as meeting the requirements of section 8304 of title 46, United States Code, but only while a person holding the credential is in the service of the vessel to which this section applies.;  
(2)in subsection (c) by inserting or Guam before the period at the end; and  
(3)in subsection (d) by striking on December 31, 2012 and inserting on the date the Treaty on Fisheries Between the Governments of Certain Pacific Island States and the Government of the United States of America ceases to have effect for any party under Article 12.6 or 12.7 of such treaty, as in effect on the date of enactment of the Coast Guard and Maritime Transportation Act of 2012. 
702.Technical corrections 
(a)Study of bridgesSection 905 of the Coast Guard Authorization Act of 2010 (Public Law 111–281; 33 U.S.C. 494a) is amended to read as follows: 
 
905.Study of bridges over navigable watersThe Commandant of the Coast Guard shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a comprehensive study on the construction or alteration of any bridge, drawbridge, or causeway over the navigable waters of the United States with a channel depth of 25 feet or greater that may impede or obstruct future navigation to or from port facilities and for which a permit under the Act of March 23, 1906 (33 U.S.C. 491 et seq.), popularly known as the Bridge Act of 1906, was requested during the period beginning on January 1, 2006, and ending on August 3, 2011.. 
(b)WaiverSection 7(c) of the America's Cup Act of 2011 (125 Stat. 755) is amended by inserting located in Ketchikan, Alaska after moorage. 
703.Extension of moratoriumSection 2(a) of Public Law 110–299 (33 U.S.C. 1342 note) is amended by striking 2013 and inserting 2014. 
704.Notice of arrivalThe regulations required under section 109(a) of the Security and Accountability For Every Port Act of 2006 (33 U.S.C. 1223 note) dealing with notice of arrival requirements for foreign vessels on the Outer Continental Shelf shall not apply to a vessel documented under section 12105 of title 46, United States Code, unless the vessel arrives from a foreign port or place. 
705.Waivers 
(a)Texas Star Casino 
(1)In generalNotwithstanding section 12113(a)(4) of title 46, United States Code, the Secretary of the department in which the Coast Guard is operating may issue a certificate of documentation with a fishery endorsement for the Texas Star Casino (IMO number 7722047). 
(2)RestrictionNotwithstanding section 12113(b)(1) of title 46, United States Code, a fishery endorsement issued under paragraph (1) is not valid for any fishery for which a fishery management plan has been approved by the Secretary of Commerce pursuant to section 304 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1854) before the date of enactment of this Act. 
(b)Ranger IIISection 3703a of title 46, United States Code, does not apply to the passenger vessel Ranger III (United States official number 277361), during any period that the vessel is owned and operated by the National Park Service. 
706.National Response Center notification requirementsThe Ohio River Valley Water Sanitation Commission, established pursuant to the Ohio River Valley Water Sanitation Compact consented to and approved by Congress in the Act of July 11, 1940 (54 Stat. 752), is deemed a Government agency for purposes of the notification requirements of section 103 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9603). The National Response Center shall convey notification, including complete and unredacted incident reports, expeditiously to the Commission regarding each release in or affecting the Ohio River Basin for which notification to all appropriate Government agencies is required. 
707.Vessel determinationsThe vessel with United States official number 981472 and the vessel with United States official number 988333 shall each be deemed to be a new vessel effective on the date of delivery after January 1, 2008, from a privately owned United States shipyard if no encumbrances are on record with the Coast Guard at the time of the issuance of the new vessel certificate of documentation for each vessel. 
708.Mille Lacs Lake, MinnesotaThe waters of Mille Lacs Lake, Minnesota, are not waters subject to the jurisdiction of the United States for the purposes of section 2 of title 14, United States Code. 
709.Transportation Worker Identification Credential process reformNot later than 270 days after the date of enactment of this Act, the Secretary of Homeland Security shall reform the process for Transportation Worker Identification Credential enrollment, activation, issuance, and renewal to require, in total, not more than one in-person visit to a designated enrollment center except in cases in which there are extenuating circumstances, as determined by the Secretary, requiring more than one such in-person visit. 
710.Investment amountNot later than 30 days after the date of enactment of this Act, the Secretary of the Treasury shall increase the $22,500,000 invested in income-producing securities for purposes of section 5006(b) of the Oil Pollution Act of 1990 (33 U.S.C. 2736(b)) by $12,851,340. 
711.Integrated cross-border maritime law enforcement operations between the United States and Canada 
(a)AuthorizationThe Secretary of Homeland Security, acting through the Commandant of the Coast Guard, may establish an Integrated Cross-Border Maritime Law Enforcement Operations Program to coordinate the maritime security operations of the United States and Canada (in this section referred to as the Program). 
(b)PurposeThe Secretary, acting through the Commandant, shall administer the Program in a manner that results in a cooperative approach between the United States and Canada to strengthen border security and detect, prevent, suppress, investigate, and respond to terrorism and violations of law related to border security. 
(c)TrainingThe Secretary, acting through the Commandant and in consultation with the Secretary of State, may— 
(1)establish, as an element of the Program, a training program for individuals who will serve as maritime law enforcement officers; and 
(2)conduct training jointly with Canada to enhance border security, including training— 
(A)on the detection and apprehension of suspected terrorists and individuals attempting to unlawfully cross or unlawfully use the international maritime border between the United States and Canada; 
(B)on the integration, analysis, and dissemination of port security information by and between the United States and Canada; 
(C)on policy, regulatory, and legal considerations related to the Program; 
(D)on the use of force in maritime security; 
(E)on operational procedures and protection of sensitive information; and 
(F)on preparedness and response to maritime terrorist incidents. 
(d)CoordinationThe Secretary, acting through the Commandant, shall coordinate the Program with other similar border security and antiterrorism programs within the Department of Homeland Security. 
(e)Memoranda of agreementThe Secretary may enter into any memorandum of agreement necessary to carry out the Program. 
712.Bridge permits 
(a)In generalFor the purposes of reviewing a permit application pursuant to section 9 of the Act of March 3, 1899, popularly known as the Rivers and Harbors Appropriation Act of 1899 (33 U.S.C. 401), the Act of March 23, 1906, popularly known as the Bridge Act of 1906 (33 U.S.C. 491 et seq.), the Act of June 21, 1940, popularly known as the Truman-Hobbs Act (33 U.S.C. 511 et seq.), or the General Bridge Act of 1946 (33 U.S.C. 525 et seq.), the Secretary of the department in which the Coast Guard is operating may— 
(1)accept voluntary services from one or more owners of a bridge; and 
(2)accept and credit to Coast Guard operating expenses any amounts received from one or more owners of a bridge. 
(b)Expedited processThe Secretary of the department in which the Coast Guard is operating shall complete, on an expeditious basis and using the shortest existing applicable process, determinations on any required approval for issuance of any permits under the jurisdiction of such department related to the construction or alteration of a bridge over the Kill Van Kull consistent with Executive Order No. 13604 (March 22, 2012) and the Administration’s objectives for the project. 
713.Tonnage of Aqueos AcadianThe Secretary of the department in which the Coast Guard is operating may consider the tonnage measurements for the vessel Aqueos Acadian (United States official number 553645) recorded on the certificate of inspection for the vessel issued on September 8, 2011, to be valid until May 2, 2014, if the vessel and the use of its space is not changed after November 16, 2012, in a way that substantially affects the tonnage of the vessel. 
714.Navigability determination 
(a)In generalNot later than 180 days after the date of enactment of this Act, the Commandant of the Coast Guard shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate an assessment of the impact of additional regulatory requirements imposed on passenger vessels operating on the Ringo Cocke Canal in Louisiana as a result of the covered navigability determination. 
(b)RestrictionBefore the date that is 180 days after the date on which the assessment required under subsection (a) is submitted, the Commandant may not enforce any regulatory requirements imposed on passenger vessels operating on the Ringo Cocke Canal in Louisiana that are a result of the covered navigability determination. 
(c)Covered navigability determination definedIn this section, the term covered navigability determination means the Coast Guard’s Navigability Determination for Ringo Cocke Canal, Louisiana, dated March 25, 2010. 
715.Coast Guard housingNot later than 30 days after the date of enactment of this Act, the Commandant of the Coast Guard shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives the Coast Guard’s National Housing Assessment and any analysis conducted by the Coast Guard of such assessment. 
716.Assessment of needs for additional Coast Guard presence in high-latitude regionsNot later than 180 days after the date of enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives an assessment of the need for additional Coast Guard prevention and response capability in the high-latitude regions. The assessment shall address needs for all Coast Guard mission areas, including search and rescue, marine pollution response and prevention, fisheries enforcement, and maritime commerce. The Secretary shall include in the assessment— 
(1)an analysis of the high-latitude operating capabilities of all current Coast Guard assets other than icebreakers, including assets acquired under the Deepwater program; 
(2)an analysis of projected needs for Coast Guard operations in the high-latitude regions; and 
(3)an analysis of shore infrastructure, personnel, logistics, communications, and resources requirements to support Coast Guard operations in the high-latitude regions, including forward operating bases and existing infrastructure in the furthest north locations that are ice free, or nearly ice free, year round. 
717.Potential Place of Refuge 
(a)ConsultationNot later than 1 year after the date of enactment of this Act, the Commandant of the Coast Guard shall consult with appropriate Federal agencies and with State and local interests to determine what improvements, if any, are necessary to designate existing ice-free facilities or infrastructure in the Central Bering Sea as a fully functional, year-round Potential Place of Refuge. 
(b)PurposesThe purposes of the consultation under subsection (a) shall be to enhance safety of human life at sea and protect the marine environment in the Central Bering Sea.  
(c)Deadline for submissionNot later than 90 days after making the determination under subsection (a), the Commandant shall inform the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives in writing of the findings under subsection (a). 
718.Merchant mariner medical evaluation program 
(a)In generalNot later than 180 days after the date of enactment of this Act, the Commandant of the Coast Guard shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate an assessment of the Coast Guard National Maritime Center’s merchant mariner medical evaluation program and alternatives to the program. 
(b)ContentsThe assessment required under subsection (a) shall include the following: 
(1)An overview of the adequacy of the program for making medical certification determinations for issuance of merchant mariners’ documents. 
(2)An analysis of how a system similar to the Federal Motor Carrier Safety Administration’s National Registry of Certified Medical Examiners program, and the Federal Aviation Administration’s Designated Aviation Medical Examiners program, could be applied by the Coast Guard in making medical fitness determinations for issuance of merchant mariners’ documents. 
(3)An explanation of how the amendments to the International Convention on Standards of Training, Certification and Watchkeeping for Seafarers, 1978, that entered into force on January 1, 2012, required changes to the Coast Guard’s merchant mariner medical evaluation program. 
719.DeterminationsNot later than 270 days after the date of enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall provide to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate an assessment of— 
(1)the loss of United States shipyard jobs and industrial base expertise as a result of rebuild, conversion, and double-hull work on United States-flag vessels eligible to engage in the coastwise trade being performed in foreign shipyards; 
(2)enforcement of the Coast Guard’s foreign rebuild determination regulations; and 
(3)recommendations for improving transparency in the Coast Guard’s foreign rebuild determination process. 
720.Impediments to the United States-flag registry 
(a)AssessmentNot later than 180 days after the date of enactment of this Act, the Commandant of the Coast Guard shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate an assessment of factors under the authority of the Coast Guard that impact the ability of vessels documented in the United States to effectively compete in international transportation markets. 
(b)ContentThe assessment under subsection (a) shall include— 
(1)a review of differences between Coast Guard policies and regulations governing the inspection of vessels documented in the United States and International Maritime Organization policies and regulations governing the inspection of vessels not documented in the United States; 
(2)a statement on the impact such differences have on operating costs for vessels documented in the United States; and 
(3)recommendations on whether to harmonize any such differences. 
(c)ConsultationIn preparing the assessment under subsection (a), the Commandant may consider the views of representatives of the owners or operators of vessels documented in the United States and the organizations representing the employees employed on such vessels. 
721.Arctic deepwater seaport 
(a)StudyThe Commandant of the Coast Guard, in consultation with the Commanding General of the Army Corps of Engineers, the Maritime Administrator, and the Chief of Naval Operations, shall conduct a study on the feasibility of establishing a deepwater seaport in the Arctic to protect and advance strategic United States interests within the Arctic region. 
(b)ScopeThe study under subsection (a) shall include an analysis of— 
(1)the capability provided by a deepwater seaport that— 
(A)is in the Arctic (as that term is defined in the section 112 of the Arctic Research and Policy Act of 1984 (15 U.S.C. 4111)); and 
(B)has a depth of not less than 34 feet; 
(2)the potential and optimum locations for such deepwater seaport; 
(3)the resources needed to establish such deepwater seaport; 
(4)the timeframe needed to establish such deepwater seaport; 
(5)the infrastructure required to support such deepwater seaport; and 
(6)any other issues the Secretary considers necessary to complete the study. 
(c)Deadline for submission of findingsNot later than 1 year after the date of enactment of this Act, the Commandant shall submit the findings of the study under subsection (a) to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives. 
722.Risk assessment of transporting Canadian oil sands 
(a)In generalThe Commandant of the Coast Guard shall assess the increased vessel traffic in the Salish Sea (including Puget Sound, the Strait of Georgia, Haro Strait, Rosario Strait, and the Strait of Juan de Fuca), that may occur from the transport of Canadian oil sands oil. 
(b)ScopeThe assessment required under subsection (a) shall, at a minimum, consider— 
(1)the extent to which vessel (including barge, tanker, and supertanker) traffic may increase due to Canadian oil sands development; 
(2)whether the transport of oil from Canadian oil sands within the Salish Sea is likely to require navigation through United States territorial waters; 
(3)the rules or regulations that restrict supertanker traffic in United States waters, including an assessment of whether there are methods to bypass those rules or regulations in such waters and adjacent Canadian waters; 
(4)the rules or regulations that restrict the amount of oil transported in tankers or barges in United States waters, including an assessment of whether there are methods to bypass those rules or regulations in such waters and adjacent Canadian waters; 
(5)the spill response capability throughout the shared waters of the United States and Canada, including oil spill response planning requirements for vessels bound for one nation transiting through the waters of the other nation; 
(6)the vessel emergency response towing capability at the entrance to the Strait of Juan de Fuca; 
(7)the agreement between the United States and Canada that outlines requirements for laden tank vessels to be escorted by tug boats; 
(8)whether oil extracted from oil sands has different properties from other types of oil, including toxicity and other properties, that may require different maritime clean up technologies; 
(9)a risk assessment of the increasing supertanker, tanker, and barge traffic associated with Canadian oil sands development or expected to be associated with Canadian oil sands development; and 
(10)the potential costs and benefits to the United States public and the private sector of maritime transportation of oil sands products. 
(c)Consultation requirementIn conducting the assessment required under this section, the Commandant shall consult with the State of Washington, affected tribal governments, and industry, including vessel operators, oil sands producers, and spill response experts. The Commandant may consult with the Secretary of State. 
(d)Deadline for submissionNot later than 180 days after the date of enactment of this Act, the Commandant shall submit the assessment required under this section to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
